PER CURIAM.
Claimant appeals the dismissal of her appeal to the Unemployment Appeals Commission. We affirm, as the claimant was given proper and timely notice of the denial of her claim, yet the appeal she filed from that denial was not timely. See Fla. Stat. § 443.151(S)(a) (1999) (“such determination shall be final unless within 20 days after the mailing of such notices to the parties’ last known addresses ... appeal or written request for reconsideration is filed by the claimant or other party entitled to such notice.”); Leon v. Unemployment Appeals Comm’n, 476 So.2d 761 (Fla. 3d DCA 1985) (holding that claimant’s late filing of appeal deprived referee of jurisdiction to consider merits of claim).
AFFIRMED.